Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant references of the prior art (e.g. Saito et al. and Ostergaard, both references of record), provide for crossover components, but do not feature the addition of impedance matching features on the first surface above at least a portion of the second surface in combination with the other limitations of independent claims 1 & 16. Furthermore, Ostergaard (US Patent 6734750) notes that the trace and the vias (termination contacts) match the impedance of the system (col. 4 lines 54-65), such that impedance matching features (which are provided when an impedance mismatch occurs) would not be provided, and thus the amendments in combination with the other limitations of the claims are not obvious over the prior art. Claims 1 & 16, and the claims dependent thereon are thus rendered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843